Title: List of Vaccinations, 10 May 1802
From: Jefferson, Thomas
To: 


            
              1802
              Vaccinations with the thread.
            
            
              May. 10.
              <John Hemings.> failed
            
            
              
              John Perry
            
            
              
              <his apprentice.> failed
            
            
              
              <Henrietta.> failed
            
            
            
              19.
              
                
                  
                    John 
                    Hem.
                  
                  
                    
                    Perry
                  
                
              
            
            
              
              Henrietta.
            
            
              
              Virginia Rand.
            
            
              
              Critta’s child
            
            
              26.
              
              
                
                  
                    Ned’s 
                    Fanny
                  
                  
                    
                    Gill
                  
                  
                    
                    Israel
                  
                
              
            
            
            
              
              
                
                  Isabel’s 
                  Amy
                
                
                  
                  Lovilo
                
              
            
            
              
              
              
                
                  
                    Minerva’s 
                    Nanny
                  
                  
                    
                    Jack
                  
                
              
            
            
              
              Mary’s Isaiah
            
            
              
              mr Drake.
            
            
              
              
              
                
                  
                    Sally’s 
                    Beverly
                  
                  
                    
                    Harriet
                  
                
              
            
            
            
              
              Betty Brown’s Bob.
            
          
          